Citation Nr: 0831433	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  02-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  The veteran, who had active service from September 
1972 to March 1973, appealed that decision to the Board.  

The veteran was provided a Board hearing, held by the 
undersigned, in December 2003.  A copy of the hearing 
transcript has been associated with the record.

The Board remanded the veteran's case for further development 
in June 2004, and that development was completed by the 
Appeals Management Center (AMC).  In May 2005, the veteran's 
claim for an acquired psychiatric disorder was bifurcated by 
the Board so as to reflect a claim for service connection for 
post-traumatic stress disorder (PTSD) and an additional claim 
for service connection for a psychiatric disorder other than 
PTSD.  The veteran's PTSD claim was referred to the RO for 
additional development, and the claim for service connection 
for a psychiatric disorder other than PTSD was denied.

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veteran's Claims (Court).  
In November 2007, the Court issued a Memorandum Decision 
which set aside the Board's May 2005 decision and remanded 
the veteran's claim for adjudication consistent with the 
Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2005, the veteran's claim for an acquired psychiatric 
disorder was bifurcated by the Board so as to reflect a claim 
for service connection for post-traumatic stress disorder 
(PTSD) and an additional claim for service connection for a 
psychiatric disorder other than PTSD.  The veteran's PTSD 
claim was referred to the RO for additional development, and 
the claim for service connection for a psychiatric disorder 
other than PTSD was denied.  In the Court's November 2007 
Memorandum Decision, the Court stated that at that time it 
was premature for the Court to evaluate the veteran's non-
PTSD claims without full development of the record.  In this 
regard, the Court noted that in the now-vacated Board 
decision, the Board concluded that "no physician has linked 
any current acquired psychiatric disorder, not characterized 
as PTSD, to service or to any symptomatology that occurred 
during active service."  The Court took exception to this, 
stating that the veteran's record contained evidence of a 
psychiatric condition, in one instance serious enough to 
warrant a GAF score of 35, and that examiners within the 
record had attributed a psychiatric disorder to the veteran's 
period of service.  The Court went on to note that because 
the PTSD and the non-PTSD claims shared common symptoms, they 
are, therefore, inextricably intertwined and it would be 
improvident to decide them separately.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  In light of the 
foregoing, the Board thus, finds that the RO should 
appropriately develop and adjudicate the veteran's claim for 
service connection for PTSD to include on the basis of 
personal assault.  

The Court held that the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
it finds persuasive or unpersuasive, and provide the reasons 
for its rejection of any material evidence favorable to the 
claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Court further stated that the Board failed to provide an 
adequate explanation of its reasons or bases for bifurcating 
into PTSD and non-PTSD theories what was submitted as a claim 
for anxiety and depressive disorders.  To reinforce this 
point, the Court referenced a July 2004 VA medical opinion 
which stated that the veteran's depression and anxiety 
symptomatology could be logically subsumed under the more 
global diagnosis of PTSD.  The Court stated that the Board 
did not adequately explain how it weighed the conflicting 
diagnoses in several medical opinions or why it accepted 
certain diagnoses and not others; and did not explain how the 
conclusion was reached that certain medical evidence that, at 
a minimum, suggested that the veteran's anxiety and 
depression symptoms existed during service, is not now 
related to the veteran's PTSD diagnosis.  Based on the 
foregoing, the Board finds that the veteran should be 
afforded additional VA examination by a board of examiners 
who can examine the record and the veteran, and address the 
medical questions raised in the record and identified by the 
Court in its decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In addition, it appears that the veteran's complete VA 
outpatient records may not be associated with the claims 
file.  The Board notes that the claims file does not contain 
any VA outpatient records dated after February 2005.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain and associate with the claims 
file any and all VA treatment and/or private records 
pertaining to the veteran's treatment for any psychiatric 
disorder.

Finally, the Board notes that the veteran's PTSD diagnosis 
has been linked to a personal trauma which reportedly took 
place during his period of active duty.  To that end, the 
veteran has not been provided with proper Veterans Claims 
Assistance Act of 2000 (VCAA) notification relating 
specifically to developing a claim for service connection 
secondary to personal trauma.  On remand, the RO should 
provide the veteran with updated VCAA notice in accordance 
with those directives.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide updated VCAA 
notification relating specifically to 
developing a claim for service connection 
secondary to personal trauma.  In addition 
to this development, the claims file 
should be reviewed to ensure that all 
other VCAA notice obligations continue to 
be satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, and any 
applicable legal precedent.

2. The RO should obtain all VA or private 
treatment records from February 2005 
through the present and associate these 
records with the claims file.  If VA 
treatment records after February 2005 are 
unavailable, then that should be noted and 
associated with the veteran's claims file.

3.  Following the receipt of any 
additional VA records, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric examination by a board of two 
psychiatrists for the purpose of obtaining 
an opinion as to the likelihood that 
veteran currently has a psychiatric 
disorder which was incurred in or 
aggravated by service and to reconcile the 
various psychiatric diagnoses of record.  
The claims folder should be provided to 
the examiners for review and the examiners 
should indicate that they have reviewed 
the claims folder.  All special studies or 
tests, to include psychological testing 
and evaluation, that are deemed necessary, 
should be accomplished.  The examiners 
should also review the Court's decision 
which has been associated with the file.  
Both examiners should integrate the 
previous psychiatric findings and 
diagnoses of record with current findings 
to obtain an accurate picture of the 
nature of the veteran's psychiatric 
status.  If examined separately, the 
examiners should confer after each 
examination and render a report that 
addresses the following:	

A.  The examiners must provide a 
statement as to the etiology of all 
current psychiatric pathology, with a 
statement of medical opinion as to 
whether it is at least as likely as not 
that any current psychiatric disorder 
was incurred in service or is otherwise 
related thereto.  

B.  If a personality disorder is 
determined to be a current diagnosis, 
is it at least as likely as not that a 
current psychiatric disorder is a 
result of a psychiatric disorder 
superimposed on that personality 
disorder in service.

The examiners should also provide complete 
rationale for all conclusions reached.  In 
doing so, the examiners are requested to 
discuss and, if possible, reconcile the 
various diagnoses and medical opinions of 
record.  

4.  The veteran's entire file should then 
be reviewed and his claim for service 
connection for an acquired psychiatric 
disorder to include PTSD on the basis of 
personal assault should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

